Citation Nr: 1107868	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to increased pension benefits as a result of 
requiring aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to September 
1971.  He died on June [redacted], 2008.  The appellant is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to 5 degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or has a 
factual need for aid and attendance demonstrated by an inability 
to care for most of her daily personal needs or protect herself 
from the hazards and dangers of her daily environment.

2.  The competent medical evidence does not show that the 
appellant is substantially confined to her home or the immediate 
premises.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on the 
need for regular aid and attendance of another person or on being 
housebound have not been met.  38 U.S.C.A. §§ 1541, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350, 
3.351, 3.352 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appellant was sent a letter in September 2008, prior to 
the initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate the 
claim and of the division of responsibilities between VA and a 
claimant in developing an appeal.  

The appellant was never informed of how VA determines disability 
ratings and effective dates.  However, as the instant decision 
concerns an increase in pension benefits and furthermore denies 
such benefits, no disability rating or effective date will be 
assigned.  Accordingly, any absence of Dingess notice is moot.  
Therefore, no further development is required regarding the duty 
to notify.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains a letter from the 
appellant's physician and a private medical statement, as well as 
lay statements from the appellant and her daughter.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The appellant is currently in receipt of a death pension.  She is 
requesting an increase in her level of compensation.

The law provides increased pension benefits to a surviving spouse 
of a Veteran by reason of need for aid and attendance or of being 
housebound.  38 U.S.C.A. § 1541(d), (e); 38 C.F.R. § 3.351(a)(5).

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need for 
aid and attendance. 38 C.F.R. § 3.351(c).  

In this case, the appellant does not claim, nor does the evidence 
show, that she is blind or nearly blind.  As indicated in the 
appellant's June 2008 claim, she does not currently reside in a 
nursing home.  Thus the remaining consideration is whether the 
evidence establishes a factual need for aid and attendance.

The appellant has submitted a January 2009 statement that 
indicates she is unable to work because she could not perform any 
activity requiring repeated use of her hands, arms, shoulder, 
back, and knee on a daily basis.  In a January 2009 statement, 
the appellant's physician, Dr. T.R., has stated that her numerous 
medical problems, including carpal tunnel syndrome, chronic 
obstructive pulmonary disease, and restrictive airway disease 
cause weakness in the upper extremities and shortness of breath 
on exertion, which in turn limits her physical activity and 
stamina. The appellant's daughter, B.B., has stated that she is 
at her mother's house daily to do her housework, cooking, and 
most of her driving.

While the medical and lay evidence of record suggests that the 
appellant is unable to work, it does not establish a need for 
regular aid and attendance.  In determining whether there is a 
factual need for regular aid and attendance, the following will 
be accorded consideration: the inability of the appellant to 
dress or undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid; inability 
to feed herself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants of 
nature; or incapacity that requires assistance on a regular basis 
to protect her from the hazards or dangers incident to her daily 
environment.  See 38 C.F.R. § 3.352.  

In an August 2008 medical statement, Dr. T.R. indicated that the 
appellant was able to dress and use the lavatory without 
assistance, was able to ascend and descend stairs, was able to 
feed herself without assistance, was continent, was ambulant, and 
was mentally competent.  Dr. T.R. noted the appellant's carpal 
tunnel syndrome and hypertension.  With regard to her COPD, he 
described it as mild and found that it did not interfere with 
activities of daily living.  The appellant has not shown any of 
the disabling conditions listed in 38 C.F.R. § 3.352(a).  Thus, 
the appellant has not met the criteria for special monthly 
pension based on the requirement of aid and attendance.

If the criteria for special monthly pension based on the need for 
regular aid and attendance are not met, special monthly pension 
can be awarded if a surviving spouse is permanently housebound by 
reason of disability.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.351(f).

A surviving spouse will be considered to be permanently 
housebound when she is substantially confined to her house (ward 
or clinic areas, if institutionalized) or immediate premises by 
reason of a disability or disabilities reasonably certain to 
remain throughout her lifetime.  38 U.S.C.A. § 1541(e)(2); 38 
C.F.R. § 3.351(f).

In this respect, the record is negative for any indication that 
the appellant is substantially confined to her house or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout her lifetime.  38 C.F.R. § 3.351(f).  
In this regard, Dr. T.R.'s August 2008 medical statement 
indicates that the appellant drives and, more specifically, that 
she drove herself to that examination.  Thus, she was clearly not 
housebound at the time of that examination.  Moreover, the 
subsequent evidence of record does not otherwise demonstrate or 
even suggest that the appellant is housebound.  Indeed, the 
January 2009 letter from the appellant's daughter indicated that 
she did "most of" the appellant's driving.  This implies that 
the appellant continued to drive to some extent but, more 
importantly, demonstrates that she was regularly in a vehicle, at 
least as a passenger, and thus was not confined to her premises.

Therefore, based on a thorough review of the record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  As such, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the Board 
finds that entitlement to special monthly pension for a spouse 
based on the need for regular aid and attendance or by reason of 
being housebound is not warranted.


ORDER

Entitlement to increased pension benefits as a result of 
requiring aid and attendance or being housebound is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


